Citation Nr: 1138149	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  08-31 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for degenerative disc disease of the lumbosacral spine.

3.  Entitlement to service connection for a skin disorder of the hands and feet, claimed as being secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1973 and July 1973 to May 1979.  Such service included duty in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision mailed to the Veteran in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which denied service connection for PTSD, chronic low back pain, and rashes and inflammations of the hands and legs.

The issues of entitlement to service connection for degenerative disc disease of the lumbosacral spine and for a skin disorder of the hands and feet are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's active duty service included service in the Republic of Vietnam during the Vietnam War.

2.  The Veteran's reported stressor of general fear of enemy military attack is consistent with his active duty service.

3.  The Veteran has been diagnosed as having PTSD, and, his PTSD has been shown to be etiologically related to his various reported in-service stressors, including his fear of enemy attack.

4.  The Veteran's reported stressor of fear of an enemy attack has been shown by a VA physician to be sufficient to result in PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Insofar as the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the Board has considered whether VA has fulfilled its notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Given the favorable action taken in this appeal, however, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

II.  Service Connection for PTSD

A.  General Service Connection Principles

Generally, in order to establish service connection for a disorder, the evidence of record must demonstrate that a disease or injury resulting in a current disability was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, service connection for PTSD specifically requires:  (1) medical evidence showing a diagnosis of the condition; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The Board notes that the provisions of 38 C.F.R. § 3.304(f) have been revised, effective July 13, 2010.  Under the pre-existing version of that regulation, service connection for PTSD was generally conditioned upon corroboration of the veteran's reported stressor event.  38 C.F.R. § 3.304(f) (2009).  The recent revisions, however, have eliminated the requirement for corroborating the reported stressor event for cases where the stressor being claimed is related to the veteran's fear of hostile military or terrorist activity.  In cases involving such stressors, the revised regulation requires that:  (1) a VA psychiatrist or psychologist, or contract equivalent, must confirm that the reported stressor is adequate to support a diagnosis of PTSD; (2) the reported stressor be consistent with the places, types, and circumstances of the veteran's service; and (3) the veteran's symptoms be related to the reported stressor.  Relaxation of Evidentiary Standard or Establishing In-Service Stressors in Claims for Posttraumatic Stress Disorder - 38 C.F.R. § 3.304(f)(3), (VBA) Fast Letter No. 10-05, at 1 (July 16, 2010) (on file with author).  The Board notes that these revisions are not applicable to claims that arise out of in-service diagnoses of PTSD, or PTSD stressors that were experienced during combat, internment as a prisoner-of-war, or as a result of a personal assault.
Effectively, the revised regulation requires that if the stressor reported by the veteran is consistent with the places, types, and circumstances of service, instead of taking steps to corroborate the reports stressor, VA must obtain from a VA or VA-contracted psychiatrist or psychologist a medical opinion as to whether the reported stressor is adequate to support a diagnosis of PTSD.

B.  Veteran's Contentions

Through various claims submissions received by VA over the course of this appeal, the Veteran has asserted entitlement to service connection for PTSD that is attributable to various reported in-service stressors.  Specifically, the Veteran has asserted that he witnessed an August 1970 plane crash in which the pilot ejected from the aircraft and died after the pilot's parachute failed to deploy.  According to the Veteran, he was ordered to find the pilot and was in fact the first to locate the pilot's dismembered body.

In his September 2008 substantive appeal, the Veteran asserted that he served as a helicopter mechanic in the Republic of Vietnam from July 1971 to June 1972.  According to the Veteran, he was assigned to a detachment in the Mekong Delta and was exposed to hostile enemy fire.  In a May 2008 stressor statement, the Veteran asserted that he felt under the constant threat of death throughout his service in Vietnam.  In addition to the generalized fear of hostile attack, the Veteran has also asserted specific stressor incidents from his service in Vietnam.  In one incident, the Veteran reportedly witnessed a boy who was picking coconuts being shot out of a tree.  In a separate incident, the Veteran recalled that while on perimeter duty, he witnessed a soldier in a watch tower located 50 yards away from the Veteran being shot in the head and killed by an enemy sniper.

C.  Evidence and Analysis

Although specific dates of the Veteran's service in Vietnam cannot be ascertained from the service treatment records, transfer and receipt records do show that the Veteran served in the Republic of Vietnam, as a member of Helicopter Attack Squadron Three in Binh Thuy, Vietnam, from at least November 1971 to May 1972.

VA treatment records from April 2007 reflect initial psychiatric treatment for PTSD.  At that time, the Veteran reported stressors which included general combat trauma in Vietnam as well as the aforementioned stressor events.   Based upon the Veteran's reported history and a mental status examination, the attending VA psychiatrist provided a multi-axis diagnosis which included PTSD.

An April 2008 private psychiatric evaluation with Dr. J.P.P. confirmed a diagnosis of PTSD.  Once again, the Veteran reported the stressor of being in constant fear for his life during his service in Vietnam, in addition to the individual stressor events noted above.  Dr. J.P.P. opined that the Veteran's PTSD was caused by traumatic stressors experienced in Vietnam and during active duty service.

In expressing his opinion, Dr. J.P.P. specifically noted that the Veteran appeared to be "a credible source of information."  Indeed, the Board finds that the Veteran's reported medical history and reported stressors have been consistent throughout the course of this appeal, and moreover, are not contradicted by contrary evidence.  As discussed above, the Veteran's service treatment records do corroborate that the Veteran served in Vietnam for a period of at least several months.

Applying the newly revised provisions of 38 C.F.R. § 3.304(f), the Board finds that the Veteran's reported fear of enemy attack, as reported in his stressor statements and claims submissions is consistent with his documented active duty service in Vietnam during the Vietnam War.  In view of the findings expressed in the April 2007 VA treatment records, which express a diagnosis of PTSD that appears to be based upon the Veteran's reported combat trauma in Vietnam, the Board does not find that a new VA examination or review of the claims file by another VA psychiatrist or psychologist is required to determine whether the Veteran's reported stressors are sufficient to produce PTSD.  Rather, the diagnoses and etiology opinions provided in the VA treatment records and in the April 2008 private evaluation amply establish the sufficiency of the reported stressors, and moreover, establish that the Veteran's diagnosed PTSD is related to his service experiences in Vietnam.

In view of the foregoing, the Board finds that the Veteran is entitled to service connection for an acquired psychiatric disorder, to include PTSD.  To that extent, this appeal is granted in full.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is granted.




REMAND

The Board initially notes that treatment records in the claims file pertain to treatment received by the Veteran through January 2010.  In view of the following remand instructions, efforts should be made to obtain additional private and VA treatment records which pertain to treatment received by the Veteran since January 2010.  38 C.F.R. § 3.159(c)(1) and (2).

In his June 2005 claim and subsequent claims submissions, the Veteran asserts that he incurred rashes and inflammation of his hands and feet as a result of his active duty service.  In a March 2006 response to the RO's VCAA notice letter, he appears to suggest that his claimed skin condition was incurred as a result of herbicide exposure during service in Vietnam.

Service treatment records show that the Veteran was treated on multiple occasions during service, with multiple diagnoses being offered to explain his condition.  In September 1971, he was treated for allergic dermatitis, although the corresponding treatment record does not specify the location of the dermatitis.  In November 1973, the Veteran was treated for a fungus infection of the hands and feet.  Beginning in December 1975, the Veteran was treated for an intermittent rash which apparently affected various parts of the Veteran's body.  The December 1975 service treatment record documents a rash on the Veteran's groin, which was diagnosed as a tinea infection.  In July 1976, the Veteran returned for treatment for a rash on his groin, the front of thighs, right abdomen, and side.  A diagnosis of scabies was made at that time.  In September 1977, a rash was present on the Veteran's groin, left arm, and right elbow.  At that time, a different provisional diagnosis of contact dermatitis or possible fungal infection was made.  The following month, in October 1977, the Veteran was seen for tinea pedis in the interspaces of the fourth and fifth toes of both feet; an apparent tinea in the inguinal region; and a dry, scaly, and erythematous rash on the right hand.  Finally, in May 1979, the Veteran was treated for an ongoing scaling, eczematous rash on the right hand and for ongoing "classic tinea pedis" of the feet.

A VA examination performed in January 2007 revealed hyperkeratosis on the palms of both of the Veteran's hands but did not reveal any findings elsewhere on the Veteran's body.  Although the VA examiner diagnosed mild psoriasis of the hands, he did not offer an opinion as to the etiology of the diagnosed psoriasis.  The Board also notes that the claims file was not provided to the VA examiner for his review in conjunction with the examination.

Post-service VA treatment records from July 2008 document complaints of rashes and itching on the Veteran's hands, which the Veteran attributed at that time to chemical burns.  An examination of the hands revealed excoriated rashes with cracking on both hands.  No diagnosis was rendered, however, and no opinion was given as to the etiology of the skin disorder on the Veteran's hands.

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era (beginning on January 9, 1962 and ending on May 7, 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), including chloracne or other acneform diseases consistent with chloracne.  See 38 C.F.R. § 3.307(a)(6)(ii).

In view of the foregoing, the Veteran should be afforded a new VA examination to determine the nature and etiology of his claimed skin disorder of the hands and feet.  The claims file should be provided to the VA examiner for review in conjunction with the examination, and, the examiner should be requested to provide opinions as to whether the Veteran's skin disorder is chloracne or other acneform disease consistent with chloracne.  If the Veteran's skin disorder is a disorder other than chloracne or an acneform disease consistent with chloracne, then the examiner should provide opinions as to whether the diagnosed disorder is related to the skin disorders incurred during active duty service, or to the Veteran's presumed exposure to herbicides, or to any other injury or illness incurred by the Veteran during his active duty service.  38 C.F.R. § 3.159(c)(4).
In his June 2005 claim, the Veteran also asserts entitlement to service connection for a low back disorder.  Service treatment records reflect in-service treatment for a low back strain which was apparently incurred by the Veteran in November 1972 while he attempted to lift a window air conditioning unit.  Service treatment records from March 1975 also document treatment for severe back pain which was diagnosed as an acute lumbar strain and treated with a total of ten days of prescribed bed rest.  The March 1975 record does not reference the mechanism of the Veteran's injury.

At a January 2007 VA examination, the Veteran reported that he had injured his back after dropping an I-beam, presumably during service.  He stated that he experienced ongoing back pain with associated stiffness and radiation down to his knees which was exacerbated by strenuous work and improved by pain pills which he obtained from his friends.  According to the Veteran, he experienced flare-ups that occurred four times a year and lasted up to two weeks at a time.  An examination at that time revealed diminished thoracolumbar motion and diminished strength of the lower extremities secondary to pain.  Straight leg raising tests were positive bilaterally.  Although the examiner diagnosed degenerative joint disease of the low back, the examiner did not offer an opinion as to the etiology of the diagnosed spine condition.  The Board also notes that the examiner did not address whether the positive straight leg test results and diminished strength in the Veteran's legs were indicative of a radiculopathy.  Also, and as noted above, the VA examination was apparently performed without the benefit of the examiner's review of the claims file.

A May 2008 private report from the Veteran's vocational rehabilitation counselor references an April 2007 VA medical center MRI of the lumbosacral spine which purportedly showed significant degenerative disc disease with moderate to marked L3-4 and L4-5 central stenosis and neuroforaminal narrowing.  Indeed, the January 2007 VA examination report indicates that lumbosacral plain film studies were pending.  Nonetheless, a review of the VA treatment records in the claims file indicates that neither the April 2007 MRI report or the plain film study reports from the January 2007 VA examination have been associated with the claims file.

In view of the foregoing, efforts should be made to obtain copies of the Veteran's purported April 2007 lumbosacral MRI and the lumbosacral plain film studies performed at the January 2007 VA examination.  Such records should be associated with the claims file.  Thereafter, the Veteran should be afforded a new VA examination to determine the nature and etiology of the Veteran's lumbosacral spine disorder.  The claims file should be provided to the examiner for review in conjunction with the examination.  The examiner should be asked to specifically offer opinions as to whether the Veteran's lumbosacral spine disorder and any associated radiculopathy are etiologically related to the Veteran's in-service back injuries or to any other injury or illness incurred by the Veteran during his active duty service.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for degenerative disc disease of the lumbosacral spine and for a skin disorder of the hands and feet.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate each of his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The letter must also advise the Veteran that VA is undertaking efforts to obtain additional VA and private treatment records, including his April 2007 lumbosacral MRI, plain film studies from his January 2007 VA examination, and any records which pertain to treatment since January 2010. 

The Veteran should be provided a VA 21-4142 release and be requested to identify the name(s) and current address(es) of any private and/or VA medical providers who have rendered treatment for his low back and skin disorder since December 2010.

2.  Then, the RO should contact any private and/or VA medical facilities identified by the Veteran and obtain the Veteran's identified treatment records, including his April 2007 VA medical center lumbosacral MRI and plain film study reports from his January 2007 VA examination.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  After the development actions described above have been performed, the Veteran should be afforded a VA examination, with an appropriate examiner, to determine the nature and etiology of the Veteran's claimed skin disorder of the hands and feet.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  Specifically, the examiner is asked to determine whether the Veteran's disorder is chloracne or other acneform disease consistent with chloracne.  If not, then the examiner is asked to provide opinions as to whether the diagnosed disorder is related to the skin disorders incurred during active duty service, or to the Veteran's presumed exposure to herbicides, or to any other injury or illness incurred by the Veteran during his active duty service.  For the purpose of rendering the requested opinions, the examiner should presume that the Veteran was exposed to herbicides during his active duty service.

The examiner should provide a complete rationale for all findings and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file (to include but not be limited to the Veteran's service treatment records, post-service treatment records, and the findings expressed in the January 2007 VA examination report), relevant findings on examination and from the Veteran's provided medical history, and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

4.  The Veteran should also be afforded a VA examination, with an orthopedic spine surgeon or a neurosurgeon, to determine the nature and etiology of his lumbosacral spine disorder and any associated radiculopathy.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  

All indicated tests and studies (include thoracolumbar spine range of motion testing, necessary radiological studies such as x-rays, MRIs, or nerve conduction studies) should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.

The examiner should comment on the extent of thoracolumbar spine motion demonstrated by the Veteran, as well as any demonstrated ankylosis, abnormal gait, and/or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner should also offer an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's lumbosacral spine disorder was caused or aggravated by any injuries or illness incurred by the Veteran during his active duty service.

If the examiner determines that the Veteran's lumbosacral spine disorder was caused or aggravated by injury or illness incurred during active duty service, then the examiner should also determine whether any of the Veteran's neurological symptomatology is medically related to, or is a progression of, his thoracolumbar spine disability, and also, should identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the Veteran's thoracolumbar spine disability.  The examiner should also identify the nerve groups that are involved and provide his or findings as to the extent of any paralysis of the upper extremities.  The examiner should also offer an opinion as to whether the Veteran's thoracolumbar spine disability has resulted in intervertebral disc syndrome, and if so, should also comment on the frequency and duration of any incapacitating episodes (episodes of signs and symptoms that require bed rest prescribed by a physician and treatment by a physician, if any).  The 


examiner should comment on the chronicity of the symptoms, whether such symptoms are constant, or nearly constant, and the effect of such symptoms on the Veteran's daily life and economic adaptability.

A complete rationale should be given for all expressed opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file (to include but not be limited to the Veteran's service treatment records, post-service treatment records, and the findings expressed in the January 2007 VA examination report), relevant findings on examination and from the Veteran's provided medical history, and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

5.  After completion of the above development, the Veteran's claims of entitlement to service connection for degenerative disc disease of the lumbosacral spine and for a skin disorder of the hands and feet should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


